Fourth Court of Appeals
                                San Antonio, Texas
                                      October 10, 2016

                                    No. 04-16-00588-CV

                        Rene SAENZ, Carlos Saenz and Mae Saenz,
                                     Appellants

                                             v.

                    Ramon SAENZ, Javier Saenz, and Alvaro Hinojosa,
                                     Appellees

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 11-10-16006-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
       The District Clerk's notification of late clerk's record is hereby GRANTED. Time is
extended to October 13, 2016.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court